DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/12/2022 has been entered.
 
Response to Amendments and Arguments
The amendments filed 09/12/2022 are acknowledged and have been fully considered. Claims 1, 30 and 31 have been amended; claims 4-12, 21, 24 and 25 have been canceled; claims 13-20 have been withdrawn; no claims have been added. Claims 1-3, 13-20, 22, 23 and 26-31 are now pending, and claims 1-3, 22, 23 and 26-31 are under consideration.
The previous objection to claim 30 has been withdrawn, in light of the amendments to claim 30.
The previous rejection of claim 31 under 35 U.S.C. 112(a) has been withdrawn, in light of the amendments to the claim.
The previous rejections of claims 25, 30 and 31 under 35 U.S.C. 112(b) have been withdrawn, in light of the cancellation of claim 25 and the amendments to claim 30.

Applicant’s arguments on pages 7-9 and 11-13 of the remarks with respect to the rejection of independent claim 1, as amended, under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,174,267 to DeBiasi in view of EP 0704621 A2 to De La Pierre have been fully considered and are partially persuasive insofar as the combination of DeBiasi modified by De La Pierre no longer renders obvious the method of claim 1 as a result of the amendments to the claim. Therefore, the rejection has been withdrawn. However, upon further consideration in view of the amendments to claim 1, a new ground of rejection is made under 35 U.S.C. 103 as being unpatentable over DeBiasi in view of U.S. Patent Application Publication No. 2017/0314490 to Andersson et al.

Applicant also asserts on pages 7-8 of the remarks that interpretation of condition-based steps of the method of claim 1 as contingent limitations in view of MPEP 2111.04_II is improper because an engine of the method would cease to operate if the condition-based steps of the method of claim 1 are treated as contingent limitations, and the broadest reasonable interpretation of claim 1 cannot include “[a] method that causes the engine to not operate.”
The examiner respectfully disagrees that interpretation of condition-based step(s) of the method of claim 1 (prior to most recent amendment) as contingent limitation(s) in view of MPEP 2111.04_II is improper for at least the reason that Fig. 11 of Applicant’s drawings, which corresponds to the method of claim 1, unmistakably shows, in response to “determining when an engine speed has decreased by more than a threshold amount” (Yes at 100), “providing spark events in said single cylinder in at least two subsequent consecutive revolutions and performing the method again” (84, 92, 94, 96, 98), and Fig. 11 of Applicant’s drawings also unmistakably shows the method ending without performing “providing spark events in said single cylinder in at least two subsequent consecutive revolutions and performing the method again” in response to determining that the engine speed has not decreased by more than the threshold amount (No at 100). In other words, Applicant’s drawings unmistakably show that process steps are not repeated as part of a method at times when a condition is not met and that there is no requirement that the condition is necessarily met during performing of the method. Nevertheless, claim 1, as now amended, no longer includes contingent limitations and such interpretation has only been withdrawn in view of the removal of such phrasing from the claim.
Applicant also alleges on page 8 of the remarks that:

    PNG
    media_image1.png
    265
    634
    media_image1.png
    Greyscale


The examiner respectfully disagrees. The examiner has not required Applicant to amend the claims in any particular manner (or even at all), nor has the examiner suggested for Applicant to amend the claims as presently filed. Instead, it is unmistakable that Applicant has voluntarily amended the claims as presently filed. 
In sharp contrast to Applicant’s remarks, the method of claim 1 now clearly requires what Applicant’s remarks refer to as an “endless loop.” It is unclear how the process steps “thereafter determining that an engine speed has decreased by more than a threshold amount, and providing spark events in said single cylinder in at least two subsequent consecutive revolutions and performing the method again” (emphasis added) could be performed without resulting in a method that is an endless loop. Fig. 11 of Applicant’s drawings does not prohibit such an endless loop (via steps 84, 92, 94, 96 & 98 being repeated after each determination of Yes at step 100). While Applicant was not forced to amend the claim in a way that Applicant has acknowledged is “non-sensical,” Applicant has nevertheless amended the claim in this way. Respectfully, the “non-sensical loop” of the method of claim 1 is now part of the claim and cannot be ignored.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 22, 23 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-3, 22, 23 and 26-31 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in pages 7-8 of the reply filed 09/12/2022. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated on page 8 that:

    PNG
    media_image1.png
    265
    634
    media_image1.png
    Greyscale

This statement indicates that the invention is different from what is defined in the claims because claim 1 now unmistakably requires an endless loop via performing the process steps “thereafter determining that an engine speed has decreased by more than a threshold amount, and providing spark events in said single cylinder in at least two subsequent consecutive revolutions and performing the method again” (emphasis added). It is unclear how the process steps “thereafter determining that an engine speed has decreased by more than a threshold amount, and providing spark events in said single cylinder in at least two subsequent consecutive revolutions and performing the method again” (emphasis added) could be performed without resulting in a method that is an endless loop. Indeed, Fig. 11 of Applicant’s originally-filed drawings supports the possibility of an endless loop via steps 84, 92, 94, 96 & 98 being repeating after each determination of Yes at step 100. Yet, Applicant asserts that the phrasing of claim 1 which necessitates an endless loop cannot be properly interpreted as including the endless loop. Therefore, claim 1 (and the claims dependent therefrom) now fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 22, 23, 26, 27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,174,267 to DeBiasi (hereinafter: “DeBiasi”) in view of U.S. Patent Application Publication No. 2017/0314490 to Andersson et al. (hereinafter: “Andersson”).
With respect to claim 1, DeBiasi teaches a method of controlling spark events in a four-stroke combustion engine, comprising: determining for at least two consecutive engine revolutions in the four-stroke combustion engine at least one characteristic of a primary coil voltage for each spark event in a single cylinder of the four-stroke combustion engine; determining, based upon the at least one characteristic of the primary coil voltage for the spark events in said single cylinder of the four-stroke internal combustion engine, which of the spark events is associated with a compression phase of engine operation in said single cylinder and which of the spark events is associated with an exhaust phase of engine operation in said single cylinder [as depicted by at least Figs. 1, 2 & 5 and as discussed by at least Col. 2, lines 3-27, Col. 5, lines 8-13, Col. 5, lines 24-44, Col. 7, line 52 – Col. 8, line 42, Col. 10, lines 3-23 & Col. 10, line 67 – Col. 11, line 8: (a) ignition is triggered at a spark plug 104 of a single cylinder (e.g., cylinder No. 1) of a four-stroke internal combustion engine in two consecutive engine rotations; (b) one or more characteristics of a voltage (e.g., “primary coil voltage”) on coil primary windings 108 of a coil 106 are determined for each triggered ignition for the single cylinder including a magnitude of the voltage, a duration of a spark discharge signal, and a duration of the voltage remaining above a voltage threshold Tv (e.g., “threshold,” or “threshold voltage”); and (c) stroke identification is performed, based on the determined characteristics, in which a first one of the triggered ignitions including a relatively higher breakdown voltage with a relatively shorter duration time above the voltage threshold Tv is identified as corresponding to a compression stroke, for the single cylinder, of the two consecutive engine rotations, and a second one of the triggered ignitions including a relatively lower breakdown voltage with a relatively longer duration time above the voltage threshold Tv is identified as corresponding to an exhaust stroke, for the single cylinder, of the two consecutive engine rotations]; and providing spark events in said single cylinder in subsequent engine revolutions that are associated with the compression phase of engine operation but not in revolutions associated with the exhaust phase of engine operation (as discussed by at least Col. 4, lines 10-52 & Col. 9, lines 34-55).
DeBiasi appears to lack a clear teaching as to whether the method further includes thereafter determining that an engine speed has decreased by more than a threshold amount, and providing spark events in said single cylinder in at least two subsequent consecutive revolutions and performing the method again.
Andersson teaches an analogous method including attempting to provide spark events in a single cylinder in subsequent engine revolutions that are associated with a compression phase of engine operation but not in revolutions associated with an exhaust phase of engine operation, and thereafter determining that an engine speed has decreased by more than a threshold amount, and providing spark events in said single cylinder in at least two subsequent consecutive revolutions (as depicted by at least Fig. 10 and as discussed by at least ¶ 0096-0099).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of DiBiasi with the teachings of Andersson to further include determining if an engine speed has decreased by more than a threshold amount because Andersson further teaches that determination that the engine decelerates beyond a predetermined limit indicates that ignition is provided during the wrong revolution, and providing spark events in said single cylinder in at least two subsequent consecutive revolutions ensures continued engine operation by necessarily providing spark ignition during engine revolutions that are associated with the compression phase of engine operation.

With respect to claim 2, DeBiasi modified supra teaches the method of claim 1 wherein the at least one characteristic of the primary coil voltage is a duration of each spark event as determined by changes in the primary coil voltage (as discussed in detail above with respect to claim 1). 

With respect to claim 3, DeBiasi modified supra teaches the method of claim 1 wherein the at least one characteristic of the primary coil voltage is a duration that the primary coil voltage is above a threshold voltage (as discussed in detail above with respect to claim 1). 

With respect to claim 22, DeBiasi modified supra teaches the method of claim 1 wherein the at least one characteristic of the primary coil voltage is a magnitude of the primary coil voltage (as discussed in detail above with respect to claim 1).

With respect to claim 23, DeBiasi modified supra teaches the method of claim 1 wherein the at least one characteristic of the primary coil voltage is a difference between the primary coil voltage and a threshold voltage (as discussed in detail above with respect to claim 1).

With respect to claim 26, DeBiasi modified supra teaches the method of claim 2 wherein the duration of the spark event associated with the compression phase of engine operation is shorter than the duration of the spark event associated with the exhaust phase of engine operation (as discussed in detail above with respect to claim 1).

With respect to claim 27, DeBiasi modified supra teaches the method of claim 1 which includes generating a syncing signal that corresponds to changes in the primary coil voltage (as discussed in detail above with respect to claim 1, and as discussed by at least Col. 4, lines 10-52 & Col. 9, lines 34-55 of DeBiasi).

With respect to claim 29, DeBiasi modified supra teaches the method of claim 1 wherein the at least one characteristic of the primary coil voltage includes a duration of each spark event and the duration that the primary coil voltage is above a threshold voltage for each spark event (as discussed in detail above with respect to claim 1).

With respect to claim 30, DeBiasi modified supra teaches the method of claim 1 wherein the at least one characteristic of the primary coil voltage is a duration of each spark event (as discussed in detail above with respect to claim 1), and wherein spark events having a shorter duration are designated as t1 and spark events having a longer duration are designated as t2, and wherein the step of determining, based upon the at least one characteristic of the primary coil voltage, which of the spark events is associated with the compression phase of engine operation and which of the spark events is associated with the exhaust phase of engine operation includes determining when a threshold number of revolutions satisfies the relationship t1<t2 (as discussed in detail above with respect to claim 1).

With respect to claim 31, DeBiasi modified supra teaches the method of claim 30 wherein the threshold number of revolutions is 4 or greater than 4 and up to 30 (as depicted by at least Fig. 5 and as discussed by at least Col. 10, lines 3-23 of DeBiasi).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over DeBiasi in view of Andersson, and in view of JP 2002-054493 A to Yamazaki et al. (hereinafter: “Yamazaki”).
With respect to claim 28, DeBiasi modified supra teaches the method of claim 27 wherein the primary coil voltage has a nominal value between spark events (apparent from at least Fig. 2 of DiBiasi); however, DeBiasi appears to lack a clear teaching as to whether the syncing signal is generated or changes value when the primary coil voltage is below the nominal value (because the syncing signal is generated and the syncing signal changes value are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Yamazaki teaches an analogous method (as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0001-0003, 0009-0010 & 0016-0037) including generating a syncing signal that corresponds to changes in primary coil voltage, the syncing signal being generated when the primary coil voltage is below a nominal value of the primary coil voltage between spark events [as depicted by at least Figs. 3 & 4 in view of at least ¶ 0022-0032, a start of the each of the discharges of a spark plug 6 includes a positive spike voltage (below a nominal applied drive voltage) in a primary side coil of an ignition coil 5 and an end of the each of the discharges includes a negative spike voltage (below the nominal applied drive voltage) in the primary side coil, such that each of the discharges has a discharge duration from the start to the end, and stroke determination is performed, based on determined characteristics, in which a relatively shorter one of the discharges is identified as corresponding to a compression stroke of two consecutive engine rotations and a relatively longer one of the discharges is identified as corresponding to an exhaust stroke of the two consecutive engine rotations].
It would have been obvious to one having ordinary skill in the art at the time the invention was made in view of the teachings of Yamazaki that the syncing signal of the method of DeBiasi would be generated when the primary coil voltage is below the nominal value because Yamazaki demonstrates that synchronization of a cylinder of the engine occurs responsive to generation of a negative spike voltage, below an applied drive voltage (e.g., “nominal value”) of the primary coil voltage occurring between spark events, at an end of each of the discharges of the spark plug, such that it is understood that synchronization of a cylinder of the engine of DeBiasi would occur responsive to generation of a negative voltage spike (e.g., see Fig. 2 of DeBiasi), below a nominal voltage value between spark events, at ends of each of the discharges of the spark plug.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747